    Case: 1:17-cv-09023 Document #: 74 Filed: 10/04/19 Page 1 of 8 PageID #:480




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

DAVID FELIMON CERDA,             )                   No. 17-9023
                                 )
    Plaintiff,                   )                   Judge Jorge L. Alonso
                                 )
    vs.                          )
                                 )
CHICAGO CUBS BASEBALL CLUB, LLC, )
                                 )
    Defendant.                   )

       PLAINTIFF’S CORRECTED MOTION FOR RECONSIDERATION
            OF PLAINTIFF’S VERTICAL DISPERSION CLAIMS,
         OR, IN THE ALTERNATIVE, PLAINTIFF’S REQUEST FOR
    FINAL JUDGMENT ON PLAINTIFF’S VERTICAL DISPERSION CLAIMS

      Plaintiff, David Felimon Cerda, by his attorney, and for his Corrected Motion

brought pursuant to Fed R. Civ. P. 59(e) and 54(b) states as follows:

                                  INTRODUCTION

      On August 30, 2019, this Court entered a Memorandum Opinion and Order

which effectively rules that the Chicago Cubs’ renovation of Wrigley Field,

commenced in 2014, is in compliance with the vertical dispersion requirements of

the 2010 Standards of the American with Disabilities Act, 42 U.S.C. § 12101 et seq.,

and, therefore, plaintiff has no standing to bring his vertical dispersion claims. Dkt.

No. 62. However, since Defendant’s Motion to Dismiss was fully briefed in June

2018, the Chicago Cubs completed promised additional renovations to the Lower

Box seats for the 2019 season. These new ADA Lower Box seats provides new and

additional evidence that the Chicago Cubs are clearly not in compliance with the

ADA’s vertical dispersion requirements for the main part of the ballpark.
    Case: 1:17-cv-09023 Document #: 74 Filed: 10/04/19 Page 2 of 8 PageID #:480




      A Motion for Reconsideration may be brought for a manifest error of law or

newly discovered evidence. See, Lightspeed Media Corp. v. Smith, 830 F.2d 500 (7th

Cir. 2016).

      Plaintiff’s vertical dispersion claims allege violations of the 2010 ADA

Standards in two distinct parts of the ballpark (1) the Lower Box seats (which are

in the main part of the ballpark) and (2) the Bleachers.

      The ADA’s overall requirement is that “Wheelchair spaces shall provide

wheelchair spectators with choices of seating locations and view angles that are

substantially equivalent to, or better than, the choices of seating locations and

viewing angles available to other spectators.” 2010 ADA Standards for Accessible

Design, § 221.2.3.

      The ADA then sets forth different requirements for the main part of the

ballpark versus the bleachers.

      For the main part of the ballpark, the Chicago Cubs must provide that

wheelchair spaces be dispersed vertically at varying distances from the playing field.

Dispersed vertically for the main part of the ballpark means that the wheelchair

spaces are placed at different locations within the seating area from front to back

so that the distance from the playing field is varied among wheelchair spaces.

      ADA seating for the Bleachers is different that for the main part of the

ballpark. The Bleachers have an exception to the front to back vertical dispersion

requirement so that wheelchair spaces are not required to be provided other than at

points of entry to bleacher seating.

                                         -2-
    Case: 1:17-cv-09023 Document #: 74 Filed: 10/04/19 Page 3 of 8 PageID #:480




      Plaintiff’s representation of what is required under the ADA for the main

part of the ballpark and the Bleachers is based on the plain language of the ADA

Standards for Accessible Design and the Advisory Comments thereto.

       The 2010 ADA Standards for Accessible Design state in relevant part:

            § 221.2.3.2 Vertical Dispersion. Wheelchair spaces
            shall be dispersed vertically at varying distances from the
            screen, performance area, or playing field. []
            EXCEPTIONS:
            []
            2. In bleachers, wheelchair spaces shall not be required
            to be provided other than rows at points of entry to
            bleacher seating.

      The Advisory Comments state:

            Advisory 221.2.3.2 Vertical Dispersion. When
            wheelchair spaces are dispersed vertically in an assembly
            facility they are placed at different locations within the
            seating area from front-to-back so that the distance from
            the screen, stage, playing field, area of sports activity, or
            other focal point is varied among wheelchair spaces.

            Advisory 221.2.3.2 Vertical Dispersion Exception 2.
            Vertical, center, or side aisles adjoining bleacher seating
            that are stepped or tiered are not considered entry points.

            (Italics and bolding supplied.)

      As mentioned above, since this matter was fully briefed in June 2018 the

Chicago Cubs have added ADA seats to the Lower Box. The Chicago Cubs also

created a new seating chart for the 2019 season which is attached as Ex. A.

      A.    The Chicago Cubs Are In Violation of the ADA’s Vertical Dispersion
            Requirements in the Main Part of the Ballpark Because There Are No
            ADA Seats Forward of the Main Concourse.

      Before the destruction and reconstruction of the seating area in front of the

                                        -3-
    Case: 1:17-cv-09023 Document #: 74 Filed: 10/04/19 Page 4 of 8 PageID #:480




main concourse after the 2016 Season, there was ADA seating at the back of what

are now Sections 15-21. Plaintiff’s Third Amended Complaint complains that these

ADA seats were moved back to the main concourse behind what are now Sections

113-123. For the 2019 Season, the Chicago Cubs added ADA seating on the main

concourse behind what are now Sections 101-105 and 130-134. Affidavit of David

Felimon Cerda, Ex. B. The new ADA seats behind Sections 101-105 and 130-134

complete the renovation of the ADA seating forward of the concourse and make

plain the fact that there are no ADA seats in front of the main concourse. As set

forth above, the ADA requires vertical dispersion of seating and defines vertical

dispersion as FRONT to back. Here, not only are there no FRONT row nor FRONT

sections seats, all of the ADA seats are on the main concourse. Furthermore, not

only are there no front to back ADA seats here, the seats are not even middle to

back. Rather the ADA seats in the main part of the ballpark are mostly rearward of

the midpoint to the playing field.

      Significantly, the main concourse is recognized under the ADA as the main

point of entry. While the ADA exempts the Bleachers from having seats forward of

the main point of entry, there is no such exemption for the main part of the

ballpark. Because the Chicago Cubs do not provide any ADA seats in front of the

main concourse, such as they had prior to the complete renovations, they are in

violation of the ADA vertical seating requirements for the main part of the ballpark

and plaintiff has standing to bring his vertical dispersion claims.

      To the extent the Chicago Cubs will argue that the new seats provide no new

                                         -4-
    Case: 1:17-cv-09023 Document #: 74 Filed: 10/04/19 Page 5 of 8 PageID #:480




evidence to support a Motion for Reconsideration, plaintiff respectfully submits that

the Court’s Memorandum and Opinion and Order is clearly erroneous. At Pages 17-

18, the Court’s Opinion states: “As noted by the Cubs, the 2010 Standards do not

say where Accessible Seats must be located and do not require the Cubs to place

ADA seats in the front row.” Dkt. No. 62 at 17-18. However, the Advisory

Comments do define vertical dispersion as “front to back.” Front means front; so yes

some front row seating is required under the ADA. Furthermore, the Advisory

Comments also explain that while ADA seating is not required forward of the main

point of entry in the Bleachers, there is no such exemption for the main part of the

ballpark. That exemption further defines that ADA seating forward of the main

concourse in the main part of the ballpark is required.

      Respectfully, the Court also clearly erred when dismissing plaintiff’s specific

claim for front row seating in the area now known after the renovations as the 1914

Club. The Court ruled that plaintiff did not have standing to demand ADA seating

in the 1914 Club because he was not a member of the 1914 Club nor was he on the

wait list to become a member of the 1914 Club. Dkt. No. 62 at 15. Plaintiff did not

seek to become a member of the 1914 Club, nor argue that he should be admitted as

a member of the 1914 Club, because that would have been expensive and futile

since there is no access to and there are no ADA seats in the 1914 Club seating

section.1 Instead, in Plaintiff’s Response to Defendant’s Motion to Dismiss, plaintiff


      1
       A large non-refundable deposit was required to apply for membership in the
1914 Club and plaintiff need not exercise futile gestures to have standing. See, e.g.,

                                         -5-
    Case: 1:17-cv-09023 Document #: 74 Filed: 10/04/19 Page 6 of 8 PageID #:480




argued:

             [G]iven the lack of any front seats in the house anywhere,
             the Cubs should have reserved at least 4 seats in the front
             row in the 1914 Club seating area for wheelchair patrons
             without making them part of the 1914 Club. As it stands,
             even if plaintiff or any other wheelchair patron is offered
             a seat as a guest of a member of the 1914 Club, they
             cannot watch the game from the 1914 Club seating area
             because there are no wheelchair seats available.

Dkt. No. 54 at 17 (emphasis added).

      The ADA does not permit the Cubs to erect an impossible barrier to standing

by creating a luxury club where membership, even if obtained, is fruitless because

there are no ADA seats in that luxury club. Additionally, the Court’s opinion does

not address the fact that plaintiff is foreclosed from sitting in the 1914 Club area as

a guest.

      Additionally, plaintiff respectfully requests that the Court clearly erred with

regard to the vertical dispersion requirement in the Bleachers. As stated above, the

ADA does not require ADA seating forward of the main point of entry in the

bleachers (which is the main concourse in the bleachers), the ADA also does not

completely exempt the vertical dispersion requirement in the Bleachers either.

Turning to the Court’s Opinion at Page 8, and accepting the old seating chart for

the discussion of Bleacher seating here, the Chicago Cubs have just one ADA seat



Betancourt v. Federated Dept. Stores, 732 F. Supp 2d 693, 708 (N.D. Tex. 2010)(“a
plaintiff need not engage in the futile gesture of visiting an accommodation she
knows to be discriminating against her in order to establish standing.”); see also,
Kramer v. Brodie Oaks Center, Ltd., 2014 WL 690629 W.D. Tex. 2014 at * 4.

                                         -6-
    Case: 1:17-cv-09023 Document #: 74 Filed: 10/04/19 Page 7 of 8 PageID #:480




on the main concourse. The rest of the ADA Bleacher seats are at the top of sections

accessed by having to use additional elevators from the main concourse. In the

bleachers the Cubs have indeed clustered ADA seating to top of sections which was

prohibited in Colorado Cross-Disability Coalition v. Colorado Rockies Baseball

Club, Ltd., 336 F. Supp. 2d 1141 (D. Col. 2004)(reviewing an earlier version of the

ADA and rejecting the Colorado Rockies baseball team’s argument that clustering

ADA seats at the top of sections at Coors Field is permitted by the ADA). Relief

could easily be granted without any new construction by simply restoring ADA

seating designation to the old seating in Sections 316-318 (now known as 516-518).

      For the foregoing reasons, plaintiff respectfully submits that he has been

injured in fact with regard to the lack of vertical dispersion of ADA seating in the

main part of the ballpark and the Bleachers. Should the Court disagree, plaintiff

respectfully requests that this Court enter Final Judgment on his vertical

dispersion claims pursuant to Fed. R. Civ. Pro. 54(e) so that he can pursue the

appeal of these claims forthwith. There is no just reason to delay the appeal of

plaintiff’s vertical dispersion claims because any relief that might be granted from

an appeal will not involve ongoing litigation about seating forward of the concourse

in the main part of the ballpark and not involve any new construction in the




                                         -7-
    Case: 1:17-cv-09023 Document #: 74 Filed: 10/04/19 Page 8 of 8 PageID #:480




Bleachers in order for significant relief to be granted.

                                        Respectfully submitted,


                                        s/David A. Cerda
                                        Attorney for the Plaintiff

Cerda Law Office
1624 West Division Street, No. 209
Chicago, Illinois 60622
(312) 467-9100
dcerda@cerdalaw.com
A.R.D.C. No. 6203954




                                          -8-
